— Appeal from an order of the Supreme Court, Livingston County (Thomas M. Van Strydonck, J.), entered March 24, 2009 in a personal injury action. The order granted the motion of defendants J&J Hauling, Inc., Joseph R. French, individually and doing business as J&J Trucking, Inc., and/or J&J Hauling, Inc., and Pamela Zeiset, as administratrix of the estate of Ernest D. Zeiset, Jr., deceased, and determined that the law of Ontario, Canada concerning noneconomic damages applies to this action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Butler v Stagecoach Group, PLC (72 AD3d 1581 [2010]). Present — Scudder, P.J., Martoche, Green and Gorski, JJ.